This opinion is subject to revision before final
                    publication in the Pacific Reporter

                               2020 UT 10


                                  IN THE

     SUPREME COURT OF THE STATE OF UTAH

            UTAH DEPARTMENT OF TRANSPORTATION,
                                Petitioner,
                                     v.
                 TARGET CORPORATION and
          WEINGARTEN/MILLER/AMERICAN FORK, LLC,
                              Respondents.

                             No. 20180283
                     Heard December 10, 2018
                   Reheard September 20, 2019
                      Filed February 28, 2020

           On Certiorari to the Utah Court of Appeals

                               Attorneys:
          Sean D. Reyes, Att’y Gen., Barbara H. Ochoa,
    William H. Christensen, Asst. Att’y Gens., Salt Lake City,
                         for petitioner
 Troy L. Booher, J. Frederic Voros, Jr., Dick J. Baldwin, Kevin E.
 Anderson, Robert E. Wilkinson, Salt Lake City, for respondent
                       Target Corporation
     Jeffrey W. Appel, Matthew N. Evans, Aaron C. Hinton,
                 Salt Lake City, for respondent
             Weingarten/Miller/American Fork, LLC

ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court, in
which CHIEF JUSTICE DURRANT, JUSTICE HIMONAS, JUSTICE PEARCE,
                  and JUSTICE PETERSEN joined.

   ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
   ¶1 Target Corporation and Weingarten/Miller/American
Fork, LLC (Miller) (collectively, claimants) owned property in
                  UDOT v. TARGET CORPORATION
                       Opinion of the Court

American Fork that could be seen from both I-15 and Main Street.
The property had a convenient “right-out” exit (an exit with a
right-turn only) that provided access to northbound I-15. A
portion of the claimants’ property was condemned by the Utah
Department of Transportation (UDOT) for two highway
construction projects in 2009. The UDOT projects involved the
reconstruction of the freeway interchange near the claimants’
property. UDOT condemned a small portion of the property
owned by Target and Miller. A sliver of the new interchange was
built on the taken property. And the interchange interfered with
both the property’s visibility and the right-out exit.
    ¶2 At trial the jury awarded the claimants $2.3 million in
severance damages. UDOT challenged the severance damages
award on appeal on two grounds. First, it asserted that the
claimants had failed to present sufficient evidence of causation
and damages to support the award—contending, in particular,
that the claimants had failed to establish that their severance
damages stemmed from the portion of the interchange situated on
the claimants’ property condemned by UDOT, or to show that the
portion of the interchange that rested on their former property
was “essential” to UDOT’s “project as a whole” under Ivers v.
Utah Dep’t of Transp., 2007 UT 19, ¶ 21, 154 P.3d 802, overruled in
part on other grounds by Utah Dep’t of Transp. v. Admiral Beverage
Corp., 2011 UT 62, 275 P.3d 208. Second, UDOT challenged the
severance award on the ground that it encompassed damages
stemming from UDOT’s construction of sound walls along the
freeway, which in UDOT’s view were not part of the interchange.
    ¶3 The court of appeals upheld the jury verdict. It rejected
UDOT’s first argument on the ground that a claimant whose
property is taken even in part for the construction of a
view-impairing structure is entitled to a presumption of
causation—that the severance damages were caused by the
structure so long as the visibility impairment “stem[s] from a
‘structure’ that is built upon the part of the property that was
taken.” Utah Dep’t of Transp. v. Target Corp., 2018 UT App 24, ¶ 20,
414 P.3d 1080. The court of appeals deemed the new interchange
to be the relevant “structure” for purposes of this analysis. Id.
¶ 34. And because the interchange rested partially on the
claimants’ severed property, the court of appeals held that the
claimants had no burden to show that their severance damages
stemmed from the portion of the interchange on their condemned
property or to demonstrate that the taken property was essential

                                 2
                        Cite as: 2020 UT 10
                       Opinion of the Court

to the overall project. Id. ¶ 42. The court of appeals also rejected
UDOT’s second argument. It deemed the sound-wall issue to be
inadequately briefed, concluding that it could not tell from the
briefs “exactly which ‘sound walls’ UDOT is referring to or where
they are located.” Id. ¶ 36 n.10.
    ¶4 We granted certiorari to consider important, unresolved
questions under our case law. We affirm the decision of the court
of appeals and uphold the jury verdict, but do so on grounds that
differ somewhat from those adopted by the court of appeals. We
tether our clarified standard to the text of the operative statute,
which provides for severance damages caused by the construction
of an “improvement in the manner proposed” by a condemning
authority. UTAH CODE § 78B-6-511(1)(b). And we explain that the
term “improvement,” as originally understood and read in the
context of the governing statute, encompasses any portions of an
amelioration of land that advances the “purpose” for which the
condemning authority takes the land at the time of the proposed
improvement. Applying that standard (as explained further
below), we hold that the jury’s award of severance damages was
appropriate because the claimants put on adequate evidence that
their damages were caused by UDOT’s construction of an
improvement in the form of the new interchange. And we explain
how this standard comports with our prior case law in this area.
We also affirm the court of appeals’ conclusion that the sound-
wall issue was inadequately briefed, albeit again on grounds that
depart somewhat from those identified by the court of appeals.
                        I. BACKGROUND
    ¶5 In 2009 UDOT condemned two small portions of the
claimants’ land in fee simple. It also took a perpetual slope
easement on the claimants’ property. The condemnation actions
were initiated in connection with two major UDOT projects in
Utah Valley. The first project involved widening I-15 from
Santaquin to the Salt Lake County line. The second project
involved the construction of a new road from American Fork to
Saratoga Springs. The two projects intersected near the claimants’
property at the Main Street Interchange in American Fork—the
point where Main Street in American Fork intersects with I-15 and
motorists can either enter the freeway or cross over I-15 via an
overpass.
   ¶6 Because the projects required widening both Main Street
and I-15, UDOT decided to replace the then-existing interchange

                                 3
                 UDOT v. TARGET CORPORATION
                      Opinion of the Court

with a larger interchange that employed an innovative
diverging-diamond design. That new design required UDOT to
increase the height of the overpass across I-15 and increase both
the height and overall size of the on- and off-ramps.
    ¶7 UDOT’s construction of the new interchange necessitated
the condemnation of various properties, including relatively small
portions of the claimants’ property—property on which claimants
have built a Target store and surrounding stores in a shopping
mall located to the northeast of the interchange.1 Specifically,
UDOT acquired both a 756 square-foot and a 928 square-foot
parcel in fee simple and an 8,825 square-foot perpetual slope
easement from the claimants. UDOT used the slope easement to
pile up a large amount of dirt to create a berm to support the
raised northbound on-ramp. The vast majority of the interchange
was built on property already owned by UDOT or taken from
others.
    ¶8 UDOT’s construction activities decreased the market
value of the claimants’ remaining property in two main ways.
First, the project limited claimants’ convenient access to the
freeway. Prior to the construction of the new interchange, the
claimants’ property had enjoyed a direct “right-out” exit onto
Main Street. That exit allowed drivers leaving the mall’s parking
lot to turn right onto Main Street and then easily merge onto
northbound I-15 after driving a short distance westbound on
Main Street. But because UDOT’s new interchange required the
elevation of Main Street leading up to the interchange, the right-
out exit was no longer safe or feasible. And the loss of the most
heavily trafficked exit from the mall meant that drivers had to use
a different exit located to the east of the property.
   ¶9 Second, the increased height of the interchange and the
on- and off-ramps interfered with the ability of passersby to view
the claimants’ property. Prior to UDOT’s projects, drivers moving

__________________________________________________________
   1  Target and Miller are separate entities, but both have
ownership interests in the property from which the condemned
land was severed. Target owns the property on which its store is
located within the mall. Miller owns most of the rest of the land
on which the mall sits. Both share a parking lot and a cross-
easement across the mall.


                                4
                        Cite as: 2020 UT 10
                       Opinion of the Court

in either direction on Main Street or I-15 could easily see the mall.
Afterwards, parts of the interchange obstructed motorists’ view.
    ¶10 In the district court, the claimants sought recovery for
both the physical takings as well as severance damages for the
decrease in market value, including diminution resulting from
decreased access and visibility. They presented expert testimony
from an appraiser who had valued claimants’ property both
before and after UDOT’s construction activities. The appraiser
testified that the remaining property’s market value had
decreased by more than $2.3 million. According to the appraiser,
the main factors contributing to the decrease in market value were
the loss of visibility and the right-out exit.
    ¶11 After the claimants rested, UDOT moved for partial
directed verdict on the severance damages issue. It argued that
the claimants had failed to show that severance damages were
warranted under Ivers v. Utah Dep’t of Transp., 2007 UT 19, 154
P.3d 802, overruled in part on other grounds by Utah Dep’t of Transp.
v. Admiral Beverage Corp., 2011 UT 62, 275 P.3d 208, because the
claimants hadn’t produced evidence that the taken property was
“essential” to the project as a whole. The district court denied the
motion, ruling that there was enough evidence to support a
finding of essentialness.
    ¶12 The severance damages issue thus went to the jury with
instructions that “[t]he measure of severance damages is the
difference between the fair market value of the remaining
property before the taking and the fair market value of the
remaining property after the taking.” The jury was also instructed
that it could award severance damages either for (1) “any loss of
fair market value to the remaining property caused by the taking
and/or by the construction of the highway projects on the
property taken” or (2) “damages caused by an improvement that
is built on property other than that which was taken if the use of
the property taken was essential to the completion of one or the
other of the highway projects as a whole.”
    ¶13 The jury found that the claimants were entitled to
$2,381,294 in severance damages. There was no special verdict
form, so the jury did not specify whether it had awarded damages
under the first or second prong of the jury instruction.
   ¶14 UDOT moved for a judgment notwithstanding the
verdict on the severance damages issue, again asserting that the


                                 5
                   UDOT v. TARGET CORPORATION
                        Opinion of the Court

claimants had failed to prove that the taken property was
essential to the project as a whole. That motion was also denied.
    ¶15 UDOT filed an appeal. It challenged the district court’s
denial of its motions for partial directed verdict and judgment
notwithstanding the verdict. The court of appeals affirmed. Utah
Dep’t of Transp. v. Target Corp., 2018 UT App 24, 414 P.3d 1080.
Trying to make sense of our case law in this field, the court of
appeals concluded that severance damages are appropriate “only
if landowners can show a causal link between the taking of a
portion of their land and the diminution in the value of the
remainder.” Id. ¶ 17 (citation omitted). It then ruled that “[t]here
are two methods by which a landowner can demonstrate the
requisite causal link.” Id. ¶ 20. “First, if the visibility issues stem
from a ‘structure’ that is built upon the part of the property that
was taken, causation is presumed.” Id. (citing Ivers, 2007 UT 19,
¶ 20). And “[s]econd, if the visibility issues stem from a ‘structure’
that was not built on the part of the property that was taken,
causation is not presumed, and the property owner is entitled to
severance damages only if it can demonstrate that ‘the use of the
condemned property is essential to the completion of the project
as a whole.’” Id. (quoting Ivers, 2007 UT 19, ¶ 21).
   ¶16 Applying this framework, the court of appeals held that
the entire interchange was the relevant “structure.” Id. ¶ 34. And
because the interchange rested partially on the claimants’ severed
property, the court of appeals held that claimants were not
required to show that the condemnation of their property was
essential to the project as a whole. See id. ¶¶ 31, 34, 42; see also id.
¶ 23 (“[I]n order to be presumed to have caused severance
damages to the remaining parcel, a view-impairing structure need
not be entirely constructed within the taken parcel.”). Because
part of the structure (the berm) had been constructed on property
taken from the claimants, damages stemming from the
construction of the entire interchange were presumed and the jury
award was appropriate. Id. ¶¶ 35–37.
    ¶17 The court of appeals refused to consider UDOT’s
argument that certain sound walls were not part of the relevant
“structure.” It held that the argument had been inadequately
briefed and “as a result [the court was] not certain exactly which
‘sound walls’ UDOT [wa]s referring to or where they are located.”
Id. ¶ 36 n.10. UDOT filed a petition for certiorari, which we
granted.


                                   6
                        Cite as: 2020 UT 10
                       Opinion of the Court

                         II. DISCUSSION
    ¶18 We granted certiorari to consider the two questions
addressed by the court of appeals. In the course of our
consideration of this important case we realized that our case law
in this area needed clarification and refinement. And we
accordingly ordered supplemental briefing,2 asking the parties to
offer input on whether and how we might reformulate the
standards set forth in our case law and whether we could do so
consistent with principles of stare decisis.
    ¶19 The parties’ briefs were helpful. They highlighted
imprecisions and inconsistencies in our case law on the standards
for the award of severance damages. In light of the supplemental
briefing, and upon reconsideration of our case law in this field, we
affirm the court of appeals’ decision in this case but do so on the
basis of clarified standards of law—standards that are more
clearly tethered to the text of the statute that has long governed in
this area, Utah Code section 78B-6-511(1)(b).
          A. Proof of Causation for Severance Damages
    ¶20 The fountainhead of legal authority in a case like this one
is found in a governing statute—Utah Code section
78B-6-511(1)(b). That provision states that when a condemning
authority takes “a part of a larger parcel,” the property owner is
entitled to “the damages which will accrue to the portion not
sought to be condemned by reason of its severance from the
portion sought to be condemned and the construction of the
improvement in the manner proposed by the plaintiff.” Id. This
statute may not be a model of clarity. But it states the governing


__________________________________________________________
   2  We do not do so lightly. We understand that an order
requesting supplemental briefing can be costly for the parties and
will delay our disposition of the case. That said, we are reluctant
to resolve a case on the basis of a revised legal standard without
giving the parties an opportunity to first be heard on the matter.
We figure the parties will see it the same way—that they would
rather have input in our process instead of seeing a revised legal
standard for the first time in a published opinion. And our
commitment to procedural fairness may outweigh our concerns
about cost or delay.


                                 7
                  UDOT v. TARGET CORPORATION
                       Opinion of the Court

law in this field. And our job is to give meaning to this provision
as we apply it to the cases that come before us.
    ¶21 Our recent cases have emphasized the importance of
sticking to the text of governing rules and statutes. We have
warned of the perils of judicial glosses that skate past the
governing terms of the law. See State v. Wilder, 2018 UT 17, ¶¶ 25,
33, 38, 420 P.3d 1064 (disavowing the test set forth in State v.
Finlayson, 2000 UT 10, 994 P.2d 1243, and State v. Lee, 2006 UT 5,
128 P.3d 1179, and instead applying the plain language of Utah’s
merger statute); State v. Lucero, 2014 UT 15, ¶ 32, 328 P.3d 841
(holding that the plain text of rule 403 of the Utah Rules of
Evidence override the factors set forth in our decision in State v.
Shickles, 760 P.2d 291, 295–96 (Utah 1988), abrogated on other
grounds by State v. Thornton, 2017 UT 9, 391 P.3d 1016). And, where
appropriate, we have reframed our case law by mooring it more
closely to the governing text—in circumstances where our past
decisions are not only incompatible with the controlling law, but
based on a framework that is judicially unworkable (in the sense
that it doesn’t lend itself to predictable application in our courts).
See Wilder, 2018 UT 17, ¶ 27 (noting that the unworkability of the
“unpredictable and confusing” Finlayson-Lee test supported our
decision to repudiate that test and apply the plain text of the
statute).
    ¶22 We have reconciled this kind of revision with our
doctrine of stare decisis. Because a judicially unworkable legal
standard does not lend itself to consistent application, we have
noted that a course correction in our case law will not upset any
substantial reliance interests. See Eldridge v. Johndrow, 2015 UT 21,
¶ 22, 345 P.3d 553 (explaining that “how well [a precedent] has
worked in practice” and “the extent to which people’s reliance on
the precedent would create injustice or hardship if it were
overturned” are considerations in determining the strength of the
presumption against overruling precedent). And in such
circumstances we have explained that we have broader license to
reformulate and clarify our law, see id., particularly where we are
merely reformulating and clarifying, and not outright overruling
a prior decision.
    ¶23 These principles hold true here. For reasons explained
below, our case law in this field has strayed substantially from the
text of the controlling statute. Our decisions, moreover, state
fuzzy standards that do not lend themselves to predictable
application in our courts. Indeed, each of the parties to this
                                  8
                         Cite as: 2020 UT 10
                        Opinion of the Court

litigation has indicated that our case law is in need of clarification.
For these reasons we see the need to reformulate and clarify the
governing standards in this field. We do so by redirecting our case
law to focus more specifically on the terms of the governing
statute. And we repudiate standards set forth in our cases that
confuse the law by departing from the statutory text. While we
repudiate these non-statutory standards embedded in our case
law, we need not and do not directly overrule any of our prior
decisions. We reaffirm them to the extent that they reached results
that are consistent with the correct standard as set forth in this
opinion.
    ¶24 In the paragraphs below, we first show how the language
of our cases has departed from the governing statutory standard.
Second, we clarify the proper framework for analyzing severance
damages claims under Utah Code section 78B-6-511(1)(b),
emphasizing that this is the controlling framework and
disavowing contrary formulations in our case law. Third, we
apply the statutory standard to the case before us and affirm the
jury’s award of severance damages. Finally, we show how the
statutory standard test we establish today can be reconciled with
the outcomes of our past decisions.
                            1. Our Cases
    ¶25 Utah Code section 78B-6-511(1)(b) (emphasis added)
provides that the owner of a partially condemned piece of
property is entitled to severance damages caused to the non-
severed property “by reason of its severance from the portion
sought to be condemned and the construction of the improvement
in the manner proposed by the [condemning authority].” Under
this provision, the key question in a case like this one is whether
the severance damages awarded to Target and Miller were caused
“by reason of . . . construction of the improvement in the manner
proposed by” UDOT. See id. The statutory text requires some
judicial elaboration—as to the meaning of “improvement,” and on
what it means for an improvement to be constructed “in the
manner proposed” by the condemning authority.
    ¶26 Our cases, however, have strayed from these statutory
terms in several respects. The outcomes of our past decisions are
at least arguably defensible under the statutory mandate. And




                                  9
                  UDOT v. TARGET CORPORATION
                       Opinion of the Court

consequently we need not overrule them. But      our opinions have
muddied the waters by introducing new             terms and legal
standards divorced from the statutory text.3     And we take this
opportunity to rein in these troubling aspects   of our case law in
this area.
    ¶27 The language of our case law has departed from the
statutory text in two main ways. First, we have tied our analysis
to the construction of “structures,” or sometimes “projects,” rather
than “improvements.” In a case involving the condemnation of a
portion of a property to build a frontage road in connection with a
highway expansion project, for example, we ruled that the
property owner could recover damages for the construction of the
new highway “structure” so long as his property was essential to
the “project.” Ivers v. Utah Dep’t of Transp., 2007 UT 19, ¶ 21, 154
P.3d 802, overruled in part on other grounds by Utah Dep’t of Transp.
v. Admiral Beverage Corp., 2011 UT 62, 275 P.3d 208. And in another
case, we suggested that a property owner could recover harms
caused by the construction of a “structure” that was partially
located on the taken parcel. Utah State Rd. Comm’n v. Miya, 526
P.2d 926, 929 (Utah 1974).
   ¶28 Second, we have sent mixed signals about the effect of the
original property line (pre-severance) on the availability of
severance damages. On the one hand, our older cases suggested
that a claimant may be limited to severance damages stemming
only from actions taken on the original property.4 On the other

__________________________________________________________
   3  This is a difficult area of law requiring a delicate balance of
competing policy interests. But the competing policy interests
should be balanced by the legislature, not the judiciary. We
should implement, not second-guess, the balance struck by the
legislature in the governing statute.
   4 See State v. Harvey Real Estate, 2002 UT 107, ¶ 10, 57 P.3d 1088
(holding that the severance damages statute “gives a landowner
the right to present evidence of damages caused by the
construction of the improvement made on the severed
property[,]” not “the right to present evidence of damages caused
by other facets of the construction project”); Utah Dep’t of Transp.
v. D’Ambrosio, 743 P.2d 1220, 1222 (Utah 1987) (“Severance
damages are those caused by the taking of a portion of the parcel
                                                     (continued . . .)
                                 10
                         Cite as: 2020 UT 10
                        Opinion of the Court

hand, our more recent cases have indicated that severance
damages are available if they flow from actions taken outside the
original property line—so long as the severance is deemed
“essential” to the “project as a whole.” Ivers, 2007 UT 19, ¶¶ 20–21.
    ¶29 These case-law glosses on the statutory text are
troubling—not only because they change the subject from the
governing terms of the law, but also because they do so using
terms that rob our law of its essential determinacy, and thus its
susceptibility to predictable application. When we speak
inconsistently about improvements, structures, and projects, we
make it difficult for our courts to draw clear lines in this
important area. These terms may have different meanings as
applied in different cases. And precision in terminology is
important if we are to ensure that our cases are decided in
accordance with the rule of law (instead of the vague preferences
of a judge or panel who is deciding a given case). The same goes
for the inquiry into what is “essential” to a “project as a whole.”
Our cases have never defined essentiality. And the supplemental
briefing in this case confirmed the difficulty of drawing a clear
line in defining this term.
                    2. The Statutory Framework
    ¶30 This takes us back to first principles. And first principles
in a case like this one are found in the statutory text. See Graves v.
N. E. Servs., Inc., 2015 UT 28, ¶ 67, 345 P.3d 619 (“[T]he governing
law is defined not by our abstract sense of legislative purpose, but
by the statutory text that survived the constitutional process . . . .
The statutory language is primary; legislative history is of
secondary significance.”). The governing statute says that “[t]he
court, jury, or referee shall hear any legal evidence offered by any
of the parties to the proceedings, and determine and assess[,] . . . if
the property sought to be condemned constitutes only a part of a
larger parcel, the damages which will accrue to the portion not
sought to be condemned by reason of its severance from the
portion sought to be condemned and the construction of the
improvement in the manner proposed by the plaintiff.” UTAH
CODE § 78B-6-511(1)(b).


of property where the taking or the construction of the
improvement on that part causes injury to that portion of the
parcel not taken.”).


                                  11
                  UDOT v. TARGET CORPORATION
                       Opinion of the Court

    ¶31 The first step in the analysis is straightforward: It is the
factfinder (court, jury, or referee) who hears evidence and assesses
the appropriate measure of damages to be awarded to the person
from whom property is taken. That suggests that we, as an
appellate court, should defer to the factfinder’s determination so
long as it is made in accordance with the correct legal standard.
    ¶32 The next step concerns the legal standard that the
factfinder should use in awarding severance damages. The statute
speaks to this question in providing for severance damages “to
the portion not sought to be condemned by reason of its severance
from the portion sought to be condemned and the construction of
the improvement in the manner proposed by the plaintiff.” Id.
Under this provision, severance damages are limited to damages
caused “by reason of” (1) the severance itself and (2) construction
of the proposed improvement.
    ¶33 The first category is straightforward—and is not before us
in this case. Damages caused by the “severance from the portion
sought to be condemned” are damages resulting from severance
that itself devalues the remaining property. If UDOT condemned
an entire shopping center but left the mall’s parking lot intact, the
value of the remaining property (the parking lot) would probably
be greatly diminished because the parking lot would no longer be
connected to and service a mall. It would likely simply be a large
empty lot.
   ¶34 The second category is more difficult. The question of the
scope of damages caused “by reason of” the “construction of [an]
improvement in the manner proposed by the plaintiff” is the
central focus of the dispute in this case. And this question has
eluded elucidation in our prior cases.
    ¶35 We turn to this question in the paragraphs below. We
first present evidence of the original meaning of the term
“improvement.” We then explain that the meaning of this term
opens the door to an award of severance damages flowing from
any amelioration of the condition of land that is to be completed
at or near the time of the taking and that serves the same purpose




                                 12
                         Cite as: 2020 UT 10
                       Opinion of the Court

for which the severed property was taken (and not some
independent purpose unrelated to the condemnation).5
                      a. Defining improvement
    ¶36 We start by looking to the original meaning of
“improvement.” This statutory language can be traced back to the
Utah Territorial Code in 1888. See COMPILED LAWS OF UTAH
§ 3851(2) (1888). At around the time the law was written,
“improvement” was defined as “[a]n amelioration in the
condition of real or personal property effected by the expenditure
of labor or money for the purpose of rendering it useful for other
purposes than those for which it was originally used, or more useful
for the same purposes.” Improvement, BOUVIER’S LAW DICTIONARY
(15th ed. 1892) (emphases added). It included “repairs or
addition[s] to buildings, and the erection of fences, barns, etc.” Id.
So the term “improvement” as originally understood
encompassed a wide range of beneficial alterations to land that
rendered the land either useful for new purposes or more useful
for its original purposes.
    ¶37 Severance damages are thus available if they flow from
any amelioration in the condition of the land—from any
construction “effected by the expenditure of labor or money for
the purpose of rendering it useful for other purposes than those for
which it was originally used, or more useful for the same purposes.”
Id. (emphases added). This definition suggests a focus on the
“purpose” of the amelioration of the land. Any and all aspects of a
given “improvement” are included so long as they materially
advance the “purpose” of the condemning authority.
                     b. Explaining improvement
    ¶38 Our clarified statutory standard captures this focus by
tying the boundaries of the compensable “improvement” to the
__________________________________________________________
   5 For example, sound walls along a freeway could serve a
purpose independent of the freeway entrance itself (such as
blocking sound from the interstate). On the other hand, the
widening of a highway might necessitate the moving of a parallel
frontage road. In the first case, the sound walls might not serve
the same purpose for which land was seized—the building of a
freeway entrance. In the latter case, the purpose for the taking
would still be to widen the highway.


                                 13
                  UDOT v. TARGET CORPORATION
                       Opinion of the Court

purpose for the severance of the land. Looking to the governing
statutory language, which defines improvement by reference to
the condemning authority’s proposal (“in the manner proposed”),
our clarified standard also defines the relevant purpose by
referring the factfinder to the condemnation proposal in question.6
Because a condemning authority may take property only for an
actual public use,7 the purpose in the proposal must be a legally
viable one.
   ¶39 Our clarified standard also takes into account the fact that
“improvement” is singular rather than plural. The statute thus
requires that compensable alterations to land be completed at or

__________________________________________________________
   6  The statutory scheme does not require a formal proposal for
condemnation, but it does require the condemning authority to
file a complaint to initiate eminent domain proceedings before the
court. See UTAH CODE § 78B-6-507. And the statutory scheme also
requires that “[b]efore property can be taken it must appear that:
(a) the use to which it is to be applied is a use authorized by law
[and] (b) the taking is necessary for the use.” Id. § 78B-6-504(1)(a)–
(b). Additionally, the statute requires the factfinder to calculate
severance damages caused by “the construction of the
improvement in the manner proposed by the plaintiff.” Id.
§ 78B-6-511(1)(b). This suggests that we may identify the proposal
“in the manner proposed by the plaintiff” by looking to the
condemning authority’s evidence and arguments in support of its
decision to take the property and in describing the use to which
the property will be put. The ultimate determination of what the
relevant “improvement” is will fall to the factfinder, who will
render its decision based on the condemning authority’s
assertions about the use to which the property will be put. The
owner’s participation in the litigation process will help keep the
condemning authority honest and curtail the condemning
authority’s ability to craft an artificially narrow purpose for the
relevant proposed improvement. But ultimately, it is the
factfinder that will police the relationship between the taken
parcel and the compensable improvement.
   7 See U.S. CONST. amend. V (“[N]or shall private property be
taken for public use, without just compensation.”); UTAH
CONST. art. I, § 22 (“Private property shall not be taken or
damaged for public use without just compensation.”).


                                 14
                        Cite as: 2020 UT 10
                       Opinion of the Court

near the time of the taking. The governing timeframe is a
fact-intensive question to be resolved on a case-by-case basis, but
the legal standard nonetheless imposes some limits. Severance
damages would not be available, for example, for an
improvement proposed long after the initial condemnation and
severance, even if the addition furthered the same purpose as the
initial condemnation. So today’s claimants would not be entitled
to severance damages stemming from a future reconstruction of
the interchange absent an additional taking because that would be
a new improvement made in a new and distinct “proposal.”
    ¶40 Our revised statutory standard thus forecloses a position
advanced here by UDOT—the notion that “improvement” should
be read narrowly to encompass only the portion of any
improvement that the condemning authority builds on the property
taken from the owner. UDOT’s proposed line has the virtue of being
a bright one. And we would certainly enforce it if it were the
standard set forth in the statute. But we see no way to reconcile
UDOT’s proposed line with the statutory text.
    ¶41 UDOT used a portion of the claimants’ land to build a
berm that provided a foundation of support for the Main Street
Interchange in American Fork. And UDOT has asked us to limit
the claimants’ severance damages to the damages flowing from
the construction of this berm. But that approach cannot be
reconciled with the governing terms of the statute. A berm in and
of itself is not an “improvement” that would serve a public
purpose that UDOT is authorized to fulfill. UDOT’s
condemnation authority is limited to the taking of property “for
temporary, present, or reasonable future state transportation
purposes.” UTAH CODE § 72-5-103. So the relevant “improvement”
here is not the berm in isolation. It is the broader interchange, of
which the berm is a component part—a part that is aimed at
fulfilling the same transportation purpose.
    ¶42 Thus, the relevant “improvement in the manner
proposed” by UDOT is not the berm in isolation, or the severed
portion of the improvement that was built on the claimants’
property. This follows from the fact that UDOT lacks statutory
authority to take property for the bare purpose of building berms.
UDOT is not in the business of building isolated berms, just as the
city of American Fork is not in the business of building a single
wall of a police station. So a proposal to do either would not
legitimately define the improvement’s scope.


                                15
                  UDOT v. TARGET CORPORATION
                       Opinion of the Court

                 3. Affirming the Court of Appeals
    ¶43 With the above in mind, we repudiate the standards in
our precedent that frame the severance damages inquiry in terms
that turn on the identification of the relevant “structure” or on a
determination whether the severance was in some sense “essential
to the project as a whole.” Those inquiries are too divorced from
the statutory text, and too confused and ill-defined, to be
controlling. And for the same reasons we also disagree with the
structure-based approach adopted by the court of appeals in this
case.8
    ¶44 That said, we nonetheless affirm the court of appeals’
decision on the merits for two reasons. First, because we reject the
“essential to the project as a whole” test, we conclude that there
was no error in the court of appeals’ refusal to require the
claimants to satisfy that test. Second, the court of appeals’ focus
on causation, in conjunction with the jury instructions before the
district court, did the heavy lifting required under the clarified
statutory standard we adopt today. Thus, while the court of
appeals spoke in terms of a presumption of damages caused by a
structure, it reached a result that is consistent with the statute. So
although we reject the presumption endorsed by the court of
appeals, we affirm its ultimate decision to uphold the jury verdict
entered in this case.
    ¶45 In granting certiorari, we agreed to take up the question of
whether the court of appeals erred in concluding that the
claimants did not need to prove that their severed property was
essential to either highway project as a whole. In past cases, we
had used the “essential to the project as a whole” test in an
attempt to clarify what was required to recover damages caused
by improvements related to takings but constructed off the taken
parcels. See Admiral Beverage Corp., 2011 UT 62. This case
presented a situation not clearly addressed by our prior cases—

__________________________________________________________
   8  This is no knock on the court of appeals. As a lower court, it
was stuck with our precedent as it stood. Only we are in a
position to revise and reformulate it. And in any event the court of
appeals’ careful analysis was helpful in highlighting some of the
deficiencies in our case law that prompted our attempt at
clarification and repudiation.


                                 16
                        Cite as: 2020 UT 10
                       Opinion of the Court

what to do when the relevant improvement is only partially
constructed on the taken parcel.9 That led to the question whether
the “essential to the project as a whole” test applied in a case like
this one. Because we reject that test as contrary to the plain
language of the statute, we conclude that the court of appeals did
not err in deciding that the claimants need not satisfy that test.
   ¶46 Beyond the fact that there was no error in refusing to
require proof that the severance was somehow “essential to the
project as a whole,” we conclude that the court of appeals reached
a result consistent with the standard we clarify today—despite
speaking in terms that we reject in this opinion. Our clarified
standard allows for severance damages caused by a proposed
improvement to the condition of land that (1) is to be completed at
or near the time of the taking and (2) serves the same purpose for
which the severed property was taken—i.e., damages caused by
the “construction of the improvement in the manner proposed.”
    ¶47 At trial, the jury was not instructed according to this
standard. It was instructed (in accordance with our law as it stood
at the time of trial) that it could award severance damages in two
situations. First, the jury could award severance damages for “any
loss of fair market value to the remaining property caused by the
taking and/or by the construction of the highway projects on the
property taken.” Second, it could award “damages caused by an
improvement that is built on property other than that which was
taken if the use of the property taken was essential to the
completion of one or the other of the highway projects as a
whole.”
   ¶48 The jury verdict included damages caused by both onsite
and offsite10 UDOT construction activities near the time of the


__________________________________________________________
   9 Utah State Road Commission v. Miya seemed to address this
situation. 526 P.2d 926 (Utah 1974). But Miya is inconsistent in its
statement of the background facts. See infra ¶ 55 n.12. And it is
thus impossible to tell from our opinion in Miya whether any or
part of the relevant improvement was actually constructed on
property taken from the owner.
   10We use the terms “onsite” and “offsite” to differentiate
between UDOT’s construction activities on the taken property and
                                                     (continued . . .)
                                 17
                  UDOT v. TARGET CORPORATION
                       Opinion of the Court

taking. This result comports with our clarified statutory standard.
This is true whether or not the jury decided to award damages
under the first or second prong because the jury ultimately
awarded damages caused by UDOT’s construction of an
improvement at or near the time of the taking that served the
same purpose as the taking. In other words, the taking was
causally connected to the construction of the interchange.
   ¶49 As the condemnation proceedings clarified, UDOT’s
purpose in condemning the claimant’s property was to construct
an earthen berm to support a new freeway interchange that
connected its two highway projects.11 The interchange was
constructed near the time of the taking (UDOT filed its
condemnation action in 2009 and construction on the interchange
improvement began in 2010). So UDOT took the property near the
time of the construction of the interchange improvement for the
construction thereof. And the jury’s decision to award
compensation for damages caused by the entire interchange was
appropriate under our clarified statutory standard.
    ¶50 Whether the jury decided to award severance damages
under prong one or prong two of the instruction, it determined
that there was a causal nexus between the taking and the onsite
and offsite construction activities to make damages arising from
those activities compensable. Causation goes to the heart of the
statute, which allows for recovery of severance damages caused


its other construction activities; thus the “site” to which we are
referring is the taken property.
   11 The condemnation complaint originally filed by UDOT said
that the property would be used for “state transportation
purposes” in connection with its widening of the I-15 Corridor in
Utah Valley and the construction of the Pioneer Crossing
Highway. Because the actual use of the property and its relation
to other UDOT activities was not clear from the face of the
complaint, the claimants indicated that they did not have
sufficient evidence to admit or deny UDOT’s allegation and
requested a jury trial. UDOT’s intent to use the property to pile up
dirt in order to support a new interchange became clear over the
course of litigation. In light of the evidence of this use, the jury
decided to award damages stemming from the entire
interchange’s impact.


                                18
                        Cite as: 2020 UT 10
                       Opinion of the Court

“by reason of . . . construction of the improvement in the manner
proposed.” UTAH CODE § 78B-6-511(1)(b). For these reasons, it
would be futile to remand this case for a new trial in which a new
jury would be required to conduct another causation analysis. The
jury was not instructed on the law as clarified in our opinion in
this case. But the clarifications we make would not have changed
the jury verdict.
    ¶51 The court of appeals’ causation analysis also allows us to
affirm without endorsing its presumption framework. The court
of appeals upheld the jury verdict because it held that when part
of a structure such as the interchange is built on severed property,
the owner is presumptively entitled to severance damages caused
by the entire view-impairing structure, including damages caused
by the offsite components of the structure. Like the jury, the court
of appeals focused on the causal link between the taking and the
onsite and offsite construction activities of UDOT. Because
causation is a key component of our section 78B-6-511(1)(b)
analysis, we affirm the court of appeals’ decision to uphold the
jury verdict in this case. As the court of appeals’ decision clearly
demonstrates, the interchange was a proposed improvement—an
amelioration or alteration to the condition of land—that was
closely related to UDOT’s decision to take property from the
claimants (part of the interchange was built on the claimants’
property). As with the jury verdict, this determination of a close
causal connection satisfies the statute’s requirements.
    ¶52 The new interchange was an alteration to the condition of
land that made the land more useful for its previous use. It was
also an alteration to additional land that had not been previously
used as part of the interchange, which thus made that land useful
for a new purpose. The litigation process revealed that UDOT’s
proposed use for the property severed from the claimants’ parcel
was to build the new interchange. Thus, the severed property was
taken to serve the same purpose for which UDOT was conducting
its offsite alterations to land and the jury properly awarded
severance damages caused by those alterations. The court of
appeals properly affirmed the jury’s decision to award
compensation for damages stemming from the entire interchange
because the jury reached a result that comports with what is
required under the statute. At most there was an error in the jury
instruction, which UDOT did not object to. And that error did not
result in an award of severance damages contrary to those


                                19
                  UDOT v. TARGET CORPORATION
                       Opinion of the Court

contemplated by the statute. In these circumstances we see no
problem in affirming the court of appeals’ decision on the merits.
           4. Reconciling the Results of Our Precedents
    ¶53 The above may suggest that our decision today results in
the overruling of a line of our prior precedent. And “[w]e do not
lightly overrule our prior opinions.” Admiral Beverage, 2011 UT 62,
¶ 16 (citation omitted). But our repudiation of the dicta in our past
opinions does not mean that we disagree with the ultimate
holdings. Indeed, the framework we establish today can be
reconciled with the judgments rendered in our past cases. We
have previously overruled some of our older cases in this area.
And our decision today is in line with the outcomes rendered in
our more recent cases.
    ¶54 We turn first to two cases UDOT relies on extensively—
State v. Harvey Real Estate, 2002 UT 107, 57 P.3d 1088, and Utah
Dep’t of Transp. v. D’Ambrosio, 743 P.2d 1220 (Utah 1987). UDOT
argues that these cases prevent the claimants from recovering
severance damages. We disagree. True, both cases suggest that it
is the property line that defines the contours of what is
compensable under the governing statute. See Harvey Real Estate,
2002 UT 107, ¶ 10 (holding that the severance damages statute
“gives a landowner the right to present evidence of damages
caused by the construction of the improvement made on the
severed property[,]” not “the right to present evidence of
damages caused by other facets of the construction project”);
D’Ambrosio, 743 P.2d at 1222 (“Severance damages are those
caused by the taking of a portion of the parcel of property where
the taking or the construction of the improvement on that part
causes injury to that portion of the parcel not taken.”). But the
strict standards set forth in these cases were repudiated by this
court in Ivers, 2007 UT 19, ¶ 20. There, we held that “these cases
should not be read . . . to hold that the only situation in which a
partial condemnation can cause awardable severance damages is
when the view-impairing structure is built directly on the severed
land.” Id. Thus, we may properly disregard the language in
Harvey Real Estate and D’Ambrosio because our court has
previously held that severance damages are not limited to those
stemming from activities within the original property lines.
   ¶55 We next address the case the court of appeals relied on—
Miya, 526 P.2d 926 (Utah 1974). In that case, we stated that
severance damages were appropriate for “the loss of view

                                 20
                        Cite as: 2020 UT 10
                       Opinion of the Court

occasioned by a proposed public structure to be erected, in part at
least upon a parcel of property taken by condemnation from a
unit of property.” Id. at 929 (citation and internal quotation marks
omitted). The court of appeals read this case to support its
presumption—a presumption that we now view to be inconsistent
with the governing statute. But Miya does not mandate the
presumption used by the court of appeals.12 And the quoted Miya
language is captured by the test that we outline today. Where the
proposed improvement is partially located on the taken parcel, a
party is entitled to severance damages stemming from the
improvement if it qualifies as the “improvement in the manner
proposed.” In a case like the one now before us, no presumption
is necessary, and the scope of the relevant proposed improvement
is simply a question for the factfinder to consider under our
clarified statutory test.
   ¶56 Similarly, the outcomes in Ivers and Admiral Beverage also
comport with the test we adopt today. While we reject the way
those cases have framed the section 78B-6-511(1)(b) inquiry, their
results are consistent with the clarified statutory standard in this
case.
    ¶57 Ivers and Admiral Beverage were both based on similar fact
patterns13 and applied the same legal framework—the one
established in Ivers. Under that framework, severance damages
were appropriate (1) when the condemning authority “builds a

__________________________________________________________
   12  We also note that Miya’s precedential value is undermined
by the potentially contradictory facts stated therein. The opinion
initially says that the state condemned .66 acres of property. Miya,
526 P.2d at 927. But it later suggests that only .16 acres were
condemned, which would suggest that the improvement (a
viaduct) was not constructed even partially on taken property. See
id. at 928. This contradiction makes it impossible to say whether
our cases have directly addressed the factual scenario presented
in this case.
   13 In both cases, the court was dealing with highway expansion
and elevation projects that required the construction of parallel
frontage roads on taken parcels. See Utah Dep’t of Transp. v.
Admiral Beverage Corp., 2011 UT 62, ¶ 2, 275 P.3d 208; Ivers v. Utah
Dep't of Transp., 2007 UT 19, ¶ 1, 154 P.3d 802.


                                21
                  UDOT v. TARGET CORPORATION
                       Opinion of the Court

view-impairing structure directly on [the taken] land,” Ivers, 2007
UT 19, ¶ 20, or (2) “[w]hen land is condemned as part of a single
project—even if the view-impairing structure14 itself is built on
property other than that which was condemned—if the use of the
condemned property is essential to the completion of the project
as a whole,” id. ¶ 21 (footnote added).
    ¶58 As discussed above, supra Part II.A.1, the Ivers test is
problematic because it replaces the statutory terminology of
“improvement” with an inquiry into the nexus between the
severance of a landowner’s property and the condemning
authority’s entire project. But despite this departure from the
statutory text, the ultimate holding in Ivers and Admiral Beverage—
that a property owner may be entitled to severance damages
caused by offsite construction in some cases—is consistent with
our decision today.
    ¶59 Our clarified definition of “improvement in the manner
proposed” is broad enough to encompass offsite alterations to
land such as the ones in Ivers and Admiral Beverage so long as they
qualify as parts of “the improvement in the manner proposed.” In
those cases, the relevant improvement included both the
condemning authority’s construction of the frontage roads on the
taken parcels as well as its alterations to the parallel highways.
Both the onsite and offsite components of the relevant
improvement in each case consisted of alterations to land that
were completed at or near the time of the condemnation of each
owner’s property and that served the same purpose as the
taking—in both cases, the purpose of enlarging the nearby
highway. We therefore disavow the “essential to the project as a
whole” test. But we need not overrule the ultimate judgment in
either Ivers or Admiral Beverage because the decisions in these cases
at least arguably are in line with the clarified statutory standard
we set forth here.
    ¶60 Finally, we speak briefly to the central holding in Admiral
Beverage—that once a taking is established, an owner is entitled to
full compensation in the form of market-value diminution. 2011
UT 62, ¶ 43. In its briefing, UDOT questioned the scope of

__________________________________________________________
   14 Admiral Beverage used the statutory term “improvement”
rather than “structure.” 2011 UT 62, ¶ 29.


                                 22
                         Cite as: 2020 UT 10
                       Opinion of the Court

market-value damages available to an owner seeking severance
damages. It pointed to language in Admiral Beverage that it viewed
as contradictory on this point. In that opinion, we said both that
“in assessing fair market value in the context of severance
damages we have always allowed evidence of all factors that affect
market value,” id. ¶ 17, and that an owner is only “entitled to
severance damages amounting to the full loss of market value in
his remaining property caused by the taking,” id. ¶ 19 (emphasis
added). UDOT asked us to clarify whether the factfinder should
consider all factors affecting market value or only those caused by
the taking in conducting its section 78B-6-511(1)(b) analysis.
Recognizing that this language could be read as contradictory, we
now clarify that the latter quoted language governs the scope of
available severance damages. We reach this conclusion by
focusing on the language of the statute.
   ¶61 Under section 78B-6-511(1)(b), a property owner is
entitled to severance damages caused “by reason of its severance
from the portion sought to be condemned and the construction of
the improvement in the manner proposed by the plaintiff.” The
language from Admiral Beverage limiting market value damages to
those “caused by the taking,” 2011 UT 62, ¶ 19, clearly governs
because the statute expressly limits the damages available to those
caused “by reason of . . . severance . . . and the construction of the
improvement,” UTAH CODE § 78B-6-511(1)(b). Consequently,
when a diminution in property value arises from some state or
private action unrelated to the relevant improvement and
severance, the claimant is not entitled to damages for that
diminution.
           B. Adequacy of the Briefing on Sound Walls
    ¶62 The court of appeals determined that UDOT failed to
adequately brief its challenge to the availability of severance
damages arising from the construction of certain sound walls. It
held that “[t]his argument was not well-developed in UDOT’s
briefing, and as a result we are not certain exactly which ‘sound
walls’ UDOT is referring to or where they are located, or whether
UDOT is even attempting to argue that the sound walls in
question are not part of the Interchange.” Utah Dep’t of Transp. v.
Target Corp., 2018 UT App 24, ¶ 36 n.10, 414 P.3d 1080. We
disagree that the lack of location information made the briefing
inadequate. The question under the statute is not merely one of
proximity. The statute deals with the relationship between the
offsite construction activities and the condemnation of the severed
                                 23
                 UDOT v. TARGET CORPORATION
                      Opinion of the Court

property—whether the sound walls qualified as part of the
compensable “improvement in the manner proposed.” While
proximity may be an important factor in measuring that
relationship, it is certainly not the end-all, be-all.
    ¶63 For that reason we disagree with the court of appeals to
the extent it faulted UDOT for not pinpointing the location of the
offsite sound walls in its briefing. Yet we nonetheless agree that
UDOT’s briefing was inadequate because UDOT didn’t make
clear whether it was “even attempting to argue that the sound
walls . . . [were] not part of” the improvement in question. Id.
    ¶64 UDOT’s briefing regarding the sound walls was
inadequate in light of the procedural posture of this appeal. At
trial, the jury was instructed that it could award severance
damages in two situations. First, it could award severance
damages for “any loss of fair market value to the remaining
property caused by the taking and/or by the construction of the
highway projects on the property taken.” Second, it could award
severance damages for “damages caused by an improvement that
is built on property other than that which was taken if the use of
the property taken was essential to the completion of one or the
other of the highway projects as a whole.” The jury then awarded
severance damages in a general verdict that did not specify
whether it had awarded severance damages under the first or
second prong of the instruction.
    ¶65 The jury verdict form in question segregated the
severance damages from the value of the taken property. But the
form did not identify which route the jury took in awarding
severance damages. And because the jury was given two
alternative grounds for an award of severance damages, we are
left with what is effectively a general verdict as to severance
damages. This is fatal to UDOT under our case law, which holds
that we “affirm if there is even one valid basis upon which the
jury could have” entered a general verdict. SIRQ, Inc. v. Layton
Cos., 2016 UT 30, ¶ 51, 379 P.3d 1237.
    ¶66 Where a general verdict is entered and an appellant
challenges only one basis for the verdict and fails to address an
independent ground, the general verdict stands. In such
circumstances the appellant’s briefing is inadequate. And that is
precisely the problem here.
   ¶67 The jury instruction left the jury two permissible routes
by which to award severance damages—(1) for a “loss of fair

                               24
                        Cite as: 2020 UT 10
                       Opinion of the Court

market value to the remaining property” caused by “the
construction of the highway projects on the property taken,” or
(2) for “damages caused by an improvement that is built on
property other than that which was taken if the use of the
property taken was essential to the completion of one or the other
of the highway projects as a whole.” Yet UDOT’s sound wall
argument focused only on the second of those two grounds. In
challenging the award of severance damages resulting from the
sound walls, UDOT asserted only that the claimants had failed to
show that the taken parcel was essential to either of the broader
highway construction projects. It therefore failed to challenge the
alternative basis for the jury verdict, leaving us with no choice but
to affirm the general verdict.
    ¶68 Under prong one of the relevant instruction, severance
damages were available for “any loss of fair market value to the
remaining property caused by the taking and/or by the
construction of the highway projects on the property taken.” This
prong closely parallels the language of the test that we adopt
today. While we reject the use of the term “project” as more
confusing than helpful, see supra ¶ 43, this jury instruction can
easily be read to allow for severance damages arising from
UDOT’s proposed improvement despite its use of “project.” And
if the jury awarded severance damages for the sound walls based
on its determination that the sound walls were part of the relevant
improvement (which we assume it did under the general verdict
rule), then we may uphold the verdict because UDOT neither
objected to the jury instruction nor advanced a challenge to the
instruction on appeal. We affirm on that basis.
    ¶69 UDOT’s briefing falls short because it fails to refute this
possible ground for the jury verdict. By challenging only one
ground for the jury verdict, UDOT leaves intact a sufficient,
alternative basis for the award of severance damages.
                        III. CONCLUSION
    ¶70 The legislature has enacted a statutory scheme that
strikes a balance between the rights of private property owners
and the interests of the public in condemnation proceedings. This
balance is a product of the time in which the governing statute
was enacted—the late 1800s, when takings law underwent a shift
in favor of private property rights at the taxpayers’ expense. As
some of our past cases have suggested, we, as judges, might opt
for a more constrained approach to severance damages—a cleaner

                                 25
                  UDOT v. TARGET CORPORATION
                       Opinion of the Court

line that would limit compensation to actions taken by the
condemning authority on the property actually taken. See State v.
Harvey Real Estate, 2002 UT 107, ¶ 10, 57 P.3d 1088 (holding that
the severance damages statute “gives a landowner the right to
present evidence of damages caused by the construction of the
improvement made on the severed property[,]” not “the right to
present evidence of damages caused by other facets of the
construction project”). But we do not think it appropriate for us to
second-guess the balance struck by the legislature.15 We
accordingly reemphasize the importance of the terms of the
statute as originally understood. And we clarify the operative test
that is required by those terms. Because we believe that the result
reached by the court of appeals comports with that clarified
statutory standard, we affirm.




__________________________________________________________
   15  But see Utah Dep’t of Transp. v. Admiral Beverage Corp., 2011
UT 62, ¶¶ 1, 19, 275 P.3d 208 (suggesting that the Utah Takings
Clause may impose similar limits on the legislature’s authority in
this sphere; holding, based on the state constitution in conjunction
with our case law and state statutes, that a landowner whose
property is severed is “entitled to severance damages amounting
to the full loss of market value in his remaining property caused by
the taking” (emphasis added) (footnote omitted)).


                                26